UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
ALBERT BEVERLY,

                        Plaintiff,                     1:18-cv-1293
                                                       (GLS/DJS)
                  v.

COUNTY OF RENSSELAER et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
ALBERT BEVERLY
Plaintiff, Pro Se
Rensselaer County Jail
4000 Main Street
Troy, New York 12180

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Daniel J. Stewart, duly

filed on December 12, 2018. (Dkt. No. 7.) Following fourteen days from

the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      Plaintiff’s objections are non-specific and warrant review for clear
error only.1 See Almonte v. N.Y. State Div. of Parole, No. Civ. 904CV484,

2006 WL 149049, at *5-6 (N.D.N.Y. Jan. 18, 2006). Having carefully

reviewed the R&R for clear error, the court finds none and adopts the R&R

in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 7)

is ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s claims against defendants Hon. Jill Kehn,

Hon. Debra Young, Hon. Joel Abelove, Melissa Benson, and Marc Pallozi

are DISMISSED WITH PREJUDICE; and it is further

      ORDERED that plaintiff’s claims against defendants County of

Rensselaer, Rensselaer County Sheriff’s Department, Sheriff Patrick

Russo, Sergeant J.E. Panichi, Deputy J.W. Manzer, Sarah E. Romano,

and Six Unknown City of Watervliet Police Officers are DISMISSED

WITHOUT PREJUDICE; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED as outlined

above; and it is further


       1
       In fact, it seems that plaintiff agrees with, or, at least, recognizes,
the “deficiencies pointed out by” the R&R. (Dkt. No. 8 ¶ 4.)
                                       2
      ORDERED that plaintiff may, within thirty (30) days of the date of this

Order file an amended complaint in an effort to cure the deficiencies

outlined in the R&R. The amended complaint must be a wholly integrated

and complete pleading that does not rely upon or incorporate by reference

any pleading or document previously filed with the court. Should plaintiff

fail to file an amended complaint, the Clerk shall close the case and enter

judgment without further order of the court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

January 22, 2019
Albany, New York




                                       3
